RYDER, Judge.
Appellant was charged with two counts of burglary, possession of marijuana and sale of marijuana. He pleaded guilty to the charges and was sentenced to a single general sentence of four years. The trial judge did not specify whether the sentence was predicated upon one, some, or all of the charges.
The imposition of a single judgment and sentence upon a defendant lawfully found guilty of two or more separate crimes is improper. See Dorfman v. State, 351 So.2d 954 (Fla.1977).
Although the possession and sale conviction arose out of a single transaction, a separate sentence should be imposed upon each. See Fundak v. State, 358 So.2d 1195 (Fla.2d DCA 1978). A separate sentence should also be imposed upon each of the burglary charges.
The cause is REVERSED and REMANDED for further proceedings consistent with this opinion.
GRIMES, C. J., and SCHEB, J., concur.